     Case 2:08-cr-00130-SSV-DEK Document 407 Filed 01/31/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                        CRIMINAL NO. 08-130
 VERSUS                                                          SECTION “R”
 RONNELL JACKSON                                                 Supervised Release Violation

           NOTICE OF SHOW CAUSE HEARING ON REVOCATION

Take Notice that this criminal case has been set for a RULE TO SHOW CAUSE ON A
RULE TO REVOKE SUPERVISED RELEASE as to DEFENDANT RONNELL JACKSON
on MARCH 18, 2020 at 9:30 a.m. before DISTRICT JUDGE SARAH S. VANCE, Federal
Courthouse Building, 500 Poydras Street, Courtroom C279, New Orleans, LA 70130.
             **IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**

    PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY OUTSIDE THE
    AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.




Date: January 31, 2020                                 CAROL L. MICHEL
                                                       Clerk of Court
TO:                                                    United State District Court
RONNELL JACKSON                                        Eastern District of Louisiana
c/o U.S. Marshal’s Office
New Orleans, LA 70130                                  by:      Jay Susslin
                                                                Case Manager
COUNSEL FOR [DEFENDANT]:
CLAUDE KELLY, FD                                       AUSA DAVID HALLER
Email: claude_kelly@fd.org                             New Orleans, LA 70130
                                                       Email: david.haller@usdoj.gov

                                                       U.S. Probation Officer
                                                       Tiresha Fairley

                                                       JUDGE VANCE

                                                       MAGISTRATE

                                                       FOREIGN LANGUAGE
                                                       INTERPRETER: None
